FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM WILLIAMS,                                No. 08-56417

               Petitioner - Appellant,           D.C. No. 2:06-cv-04159-CAS

  v.
                                                 MEMORANDUM *
JOHN C. MARSHALL,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                            Submitted Febuary 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner William Williams appeals from the district court’s

order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the Governor’s 2004 decision reversing the Board of

Prison Terms’s decision finding him suitable for parole was not supported by

“some evidence” and therefore violated his due process rights. The only federal

right at issue in the parole context is procedural, and the only proper inquiry is

what process the inmate received, not whether the state court decided the case

correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam).

Because Williams raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    08-56417